             Case 20-34682 Document 877 Filed in TXSB on 05/10/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                                       NOTICE OF RESET HEARING

       PLEASE TAKE NOTICE that on December 2, 2020, VT Halter Marine, Inc. filed their
Motion for Recognition of Ownership and Security Interests, Relief from Automatic Stay or, in the
Alternative, Adequate Protection [Docket No. 281] (the “VT Halter Relief Motion”).

       PLEASE TAKE FURTHER NOTICE that the hearing on the VT Halter Relief Motion
previously set for hearing on May 11, 2021, at 3:00 p.m. (prevailing Central Time) has been reset
to May 26, 2021, at 10:30 a.m. (prevailing Central Time) before David R. Jones, United States
Bankruptcy Judge, in Room 400 of the United Stated Bankruptcy Court, 515 Rusk, Houston, TX
77002.

Electronic Appearances
       Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court
invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found
at: https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-04%
20Adoption%20of%20Contingency%20Plan_0.pdf.

       Therefore, all persons will appear telephonically and also may appear via video at this
hearing using the Court’s electronic conference systems.

       The Court will simultaneously use two technology methods to conduct electronic hearings.
One method will provide audio communication. The other will provide video access to exhibits
and materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting application.




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.
        Case 20-34682 Document 877 Filed in TXSB on 05/10/21 Page 2 of 4




      Hearing appearances should be made electronically and in advance of the hearing.
You may make your electronic appearance by:

        1) Going to the Southern District of Texas website;
        2) Selecting “Bankruptcy Court” from the top menu;
        3) Selecting “Judges’ Procedures and Schedules”;
        4) Selecting “View Home Page” for Judge David R. Jones;
        5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”
        6) Select Bouchard Transportation Co., Inc., et al. from the list of electronic appearance
links, and
        7) After selecting Bouchard Transportation Co., Inc., et al. from the list, complete the
required fields and hit the “Submit” button at the bottom of the page.

       Submitting your appearance electronically in advance of the hearing will negate the need
to make an appearance on the record at the hearing.

Audio Communication

       Audio communication will be conducted by use of the Court’s regular dial-in number:
+1 (832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference
code. The six-digit conference code for this hearing is Judge Jones conference room number:
205691. Each caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located
at https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must
connect to each hearing by audio communication. Any person who wishes to attend the hearing
may also dial in to the audio conference dial-in number.

      Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

        Parties may participate in electronic hearings by use of an internet connection. You may
view video via GoToMeeting. To use GoToMeeting, the Court recommends that you download
the free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones”
in the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.

       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on
CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance
with BLR 9013-2.

       Witnesses presented by the Debtors will appear via audio and video connection. Any
person wishing to examine the witness will be permitted to do so during the hearing.
      Case 20-34682 Document 877 Filed in TXSB on 05/10/21 Page 3 of 4




Houston, Texas
May 10, 2021

/s/ Matthew D. Cavenaugh
JACKSON WALKER LLP                           KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Genevieve M. Graham (TX Bar No. 24085340)    Ryan Blaine Bennett, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900             W. Benjamin Winger (admitted pro hac vice)
Houston, Texas 77010                         300 North LaSalle Street
Telephone:      (713) 752-4200               Chicago, Illinois 60654
Facsimile:      (713) 752-4221               Telephone: (312) 862-2000
Email:          mcavenaugh@jw.com            Facsimile: (312) 862-2200
                ggraham@jw.com               Email:        ryan.bennett@kirkland.com
                                                           benjamin.winger@kirkland.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
        Case 20-34682 Document 877 Filed in TXSB on 05/10/21 Page 4 of 4




                                     Certificate of Service

        I certify that on May 10, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




28875037v.1
